Opinion by
Mr. Justice McCollum,
There was no agreement between the husband and wife that he should pay to her, or her trustee, interest on the mortgage. The jury found that he actually paid interest on it to April 1, 1877, but this finding was based on an inference from the testimony in regard to the receipts given by her and her declarations to the effect that she used her interest money to buy clothes for the family. The finding, however, was flatly opposed to the direct and positive testimony of the husband, his wife, and her trustee. The receipts did not actually represent payments of interest on the mortgage; they were given for the purpose of protecting the trustee and strengthening the husband’s credit. The declarations of the wife concerning her interest money and the investment of it in clothing for the family were seemingly, but not absolutely, inconsistent with her testimony. They were reconcilable with the uncontradicted testimony of her husband that he furnished her the money with which the clothing for the family was purchased. Possibly she may have referred to the money thus provided, as her interest money, but she emphatically denied that she ever made to any person a declaration or statement of this nature. Assuming that the declarations were made as claimed, there was no necessary sequence from them which discredited the testimony of the husband and wife in relation to the payment of interest money. On the contrary, the declarations considered in connection with this testimony tended to show that the husband had always supplied his wife with the *550money needed for the purchase of clothing for herself and family, and that she regarded the same as in lieu or satisfaction of interest on the mortgage.. The husband distinctly testified that he had never given her money “in the way of interest,” and there is nothing in the evidence which shows that she or her trustee ever demanded or requested payment of it prior to 1891. In corroboration of the view that no interest was paid we have the wife’s admission that she never intended to push her husband for it, and undisputed evidence that the income from the farm incumbered by the mortgage was devoted to the maintenance of the mortgagor and his family. The fair inference from all the testimony is that the entire income derived from the labor and property of the husband was required for their support, and that the farm incumbered as aforesaid was all the property he had. Under the circumstances and the well-settled principles applicable to them the conclusion of the learned court below must be sustained. It is the only conclusion authorized by the testimony and consistent with justice. It is in accord with, and it gives effect to, the obvious intention and understanding of the parties prior to 1891, when the farm was sold for the husband’s debts. From that time the court below properly charged the purchaser with interest on the mortgage for the benefit of the mortgagor’s wife.
The testimony referred to and the decisions in the following cases furnish a complete vindication of the judgment : McGlinsey’s Appeal, 14 S. & R. 64; Bachman v. Killinger, 55 Pa. 414; Hamill’s Appeal, 88 Pa. 366 ; Powell’s App., 98 Pa. 403; Hauer’s Estate, 140 Pa. 420; Wormley’s Estate, 137 Pa. 111 Kittel’s Estate, 156 Pa. 454; Moore v. Moore, 165 Pa. 464.
Judgment affirmed.'